Mere error cannot be inquired into, nor made the basis for quashing a judgment, by means of a common law writ of certiorari. See Basnett v. City of Jacksonville, 18 Fla. 523; Ragland v. State, 55 Fla. 157, 46 So. 724; Benton v. State,74 Fla. 30, 76 So. 341; Haile v. Gardner, 82 Fla. 355, 91 So. 376; First National Bank v. Gibbs, 78 Fla. 118, 82 So. 618; American Ry. Express Co. v. Weatherford, 86 So. 626, 98 So. 820; Brinson v. Tharin, 96 Fla. 696, 127 So. 313; Vanderpool v. Spruell,139 So. 892, 104 Fla. 347. This case had been taken from the civil court of record to the circuit court, by writ of error, and the subsequent ruling of the civil court of record, here complained of, was made pursuant to the law of the case as determined by the circuit court, acting as an appellate court. Under the foregoing authorities, I concur that this writ of certiorari should be quashed, even though error appears in the ruling of the civil court of record in sustaining the demurrer to defendant's second amended plea, but I do not concede that there was any error. The question involved in the ruling had been ably and, I think, correctly discussed and decided in the opinion and judgment of the circuit court, and the plea as amended did not fully meet the requirements of the law as stated in such opinion. *Page 20